  21-22265-shl        Doc 7      Filed 05/07/21 Entered 05/07/21 14:32:57        Main Document
                                               Pg 1 of 13



Law Offices of Avrum J. Rosen, PLLC
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.

Proposed Attorneys for Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                         Chapter 11

COLONIAL GATE GARDENS LLC,                                     Case No.: 21-22265-shl

                                    Debtor.
-----------------------------------------------------------X

             DEBTOR’S APPLICATION FOR INTERIM ORDER
    PURSUANT TO 11 U.S.C. §§ 105, 361 AND 363 AND FED. R. BANKR. P. 4001
       AUTHORIZING THE DEBTOR TO USE CASH COLLATERAL AND
        GRANTING ADEQUATE PROTECTION TO THE LENDER AND
  SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001(B)

TO:     THE HONORABLE SEAN H. LANE,
        UNITED STATES BANKRUPTCY JUDGE:

        Colonial Gate Gardens LLC, the debtor and the debtor in possession (the “Debtor”), by

and through its proposed attorneys, the Law Offices of Avrum J. Rosen, PLLC, respectfully

submits this as and for its application (the “Application”) seeking the entry of an interim order

(the “Interim Order”), pursuant to sections 105, 361 and 363 of Title 11 of the United States

Code, (the “Bankruptcy Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 4001-2 of the Local Bankruptcy Rules of this Court (the “Local

Rules”): (i) authorizing the Debtor to use the cash collateral (the “Cash Collateral”) of

Wilmington Trust, National Association, as Trustee for the Benefit of the Holders of Corevest

                                                         1
  21-22265-shl       Doc 7   Filed 05/07/21 Entered 05/07/21 14:32:57            Main Document
                                           Pg 2 of 13



American Finance 2017-1 Trust Mortgage Pass-Through Certificates (“Wilmington”), a pre-

petition secured lender; (ii) scheduling a final hearing (the “Final Hearing”) to consider the entry

of a final order (the “Final Order”) authorizing the Debtor’s use of the Cash Collateral. In support

of this Application, the Debtor relies on the affidavit of Yitzchok Loeffler (“Yitzchok”), the

Managing Director of the Debtor. In further support of this Application, the Debtor respectfully

states as follows:

       1.      Pursuant to Rule 4001 of the Bankruptcy Rules and Rule 4001-2 of the Local

Rules, the following are the material provisions regarding the proposed use of cash collateral (as

defined in section 363(a) of the Bankruptcy Code):

                      Parties with Interest in Cash Collateral (Bankr. R.
               4001(b)(1)(B)(i): Wilmington holds a security interest in the rents, issues
               and profits from the multiple real properties identified on the schedule of
               real property annexed hereto as Schedule “A” (the “Properties”). The
               Debtor’s only source of income is the collection of rents received from the
               Properties.

                        Use of Cash Collateral (Bankr. R. 4001(b)(1)(B)(ii): The Debtor is
               authorized to use the Cash Collateral in accordance with, and subject to, the
               budget (the “Budget”) in order to satisfy the post-petition costs and
               expenses of the continued operations of its business. The initial budget (the
               “Initial Budget”), commencing June 1, 2021 and covering a three (3) month
               period, is annexed to this Application and the proposed Interim Order as
               Exhibit “A”.

                       Adequate       Protection      for     Wilmington       (Bankr.     R.
               4001(b)(1)(B)(iv): As adequate protection for any diminution in the value
               of Wilmington’s interest in its collateral resulting from (a) the Debtor’s use
               of Cash Collateral; (b) use, sale or lease of Wilmington’s collateral; or (c)
               the imposition of the automatic stay under Section 362(a) of the
               Bankruptcy Code (the aggregate amount of such diminution is referred to
               hereinafter as the “Adequate Protection Lien”), Wilmington shall receive
               the following adequate protection: (i) replacement liens pursuant to section
               361(2) of the Bankruptcy Code (the “Replacement Liens”) on all property
               of the Debtor and its estate, whether now owned or hereafter acquired
               (collectively, the “Post-petition Collateral”); (ii) to the extent required by
               the pre-petition loan documents (the “Loan Documents”) to the same extent
                                                 2
    21-22265-shl      Doc 7      Filed 05/07/21 Entered 05/07/21 14:32:57                   Main Document
                                               Pg 3 of 13



                 and validity as its pre-petition liens;1 and (iii) adequate protection equal to
                 the pre-petition monthly interest-only mortgage payments at the non-
                 default contract rate made to Wilmington in accordance with the pre-
                 petition loan documents.

                        Carve Out: The Adequate Protection Liens shall be subject to the
                 following (collectively, the “Carve Out”): (i) payments of those fees due to
                 the Office of the United States Trustee pursuant to 28 U.S.C. § 1930; (ii)
                 the payment of allowed professional fees and disbursements incurred by
                 the Debtor’s professionals retained by an Order of the Bankruptcy Court,
                 and any statutory committee (the “Committee”) appointed in this case
                 pursuant to fee orders or any Monthly Compensation Order, and in the
                 event of a default that results in the termination of the Debtor’s
                 authorization to use cash collateral, unpaid Professional Fees and
                 Disbursements incurred prior to delivery of a carve out trigger notice (the
                 “Carve Out Trigger Notice”) in accordance with the Budget not to exceed
                 the sum of $50,000.00; (iii) any recoveries in favor of the estate pursuant to
                 Chapter 5 of the Bankruptcy Code; and (iv) any amounts allowed by the
                 Court as fees and expenses of a trustee appointed under section 726(b) of
                 the Bankruptcy Code in an amount not to exceed $7,500.00.

                         Material Terms, Including Duration, of the Use of Cash
                 Collateral (Bankr. R. 4001(b)(1)(B)(iii): The Debtor’s authorization to use
                 Cash Collateral shall commence as of the entry of the Interim Order and
                 terminate upon the earliest of (i) the date that is sixty (60) days after the
                 Petition Date; (ii) entry of a Final Order or a further interim order
                 authorizing the Debtor’s use of Cash Collateral; or (iii) the occurrence of a
                 Termination Event (the “Termination Date”).

                        Occurrence of the Termination Date shall terminate the rights of the
                 Debtor to use Cash Collateral hereunder, but shall not in any manner affect
                 the rights of any secured party, or in any manner the validity, priority,
                 enforceability or perfected status of any Replacement Liens.

                         Termination Event: The occurrence of any of the following events,
                 shall constitute a Termination Event: (i) this Chapter 11 case shall have
                 been dismissed or converted to a case under Chapter 7 of the Bankruptcy
                 Code, or there shall have been appointed in the Chapter 11 case, a trustee
                 or examiner with expanded powers beyond the authority to investigate
                 particular activities of the Debtor; (ii) the Interim Order is modified,
                 vacated, stayed, reversed, or is for any reason not binding on the Debtor;
1
 It is the Debtor’s position that Wilmington is over secured by several million dollars as the amount the Debtor
allegedly owes Wilmington approximately 4.9 million and the market value of the real property is approximately 7.5
million. The Debtor disputes what Wilmington is actually owed.

                                                        3
  21-22265-shl    Doc 7     Filed 05/07/21 Entered 05/07/21 14:32:57             Main Document
                                          Pg 4 of 13



              (iii) the failure of the Debtor to perform, in any material respect, any of the
              terms, provisions, conditions, covenants, or obligations under the Interim
              Order; (iv) a default by the Debtor in reporting financial information as and
              when required under the Interim Order, continued uncured for a fifteen (15)
              day period; or (iv) a variance, resulting from the Debtor’s expenditures as
              set forth in the Budget that exceeds ten (10) percent, unless caused by an
              increase in the Debtor’s business.

                      Remedies: Any secured party shall provide the Debtor, counsel for
              any Committee (and if no Committee is appointed, the 20 largest creditors
              of the Debtor), other secured parties and the Office of the United States
              Trustee, with written notice of the occurrence of a Termination Event (the
              “Remedies Notice”). Upon the expiration of ten (10) business days after
              the Debtor, counsel for the Committee (and if no Committee is appointed,
              the 20 largest creditors of the Debtor) and the U.S. Trustee’s receipt of the
              Remedies Notice, and the Debtor has failed to cure the alleged Termination
              Event, the secured party may move the Court on seven (7) days’ notice for
              an Order lifting the automatic stay provisions of section 362 of the
              Bankruptcy Code to the extent necessary to permit that secured party to
              exercise its rights and remedies against the Debtor and its collateral,
              including, but not limited to, its right to setoff against any existing Cash
              Collateral. The Debtor’s right to use the Cash Collateral shall terminate
              upon the expiration of the ten-day cure period.

                      Determination of Validity, Enforceability and Amount of the
              Security Interests: The Interim Order does not contain an acknowledgment
              by the Debtor as to the validity, enforceability and amount of such
              obligation and security interest. The Debtor expressly reserves its rights in
              that regard as the Debtor asserts that the alleged Notice of Default was
              jurisdictionally defective and the Note was never in default or accelerated
              and filing of the foreclosure action was improper and severely damaged the
              Debtor.

                                        JURISDICTION

       2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding as that term is defined within 28 U.S.C. § 157(b)(2). Venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                 4
  21-22265-shl     Doc 7     Filed 05/07/21 Entered 05/07/21 14:32:57           Main Document
                                           Pg 5 of 13



                                        BACKGROUND

       3.      On May 6, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief pursuant to Chapter 11 of the Bankruptcy Code.

       4.      The Debtor continues to operate its business and manage its property as a debtor-

in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.            No trustee,

examiner or committee has been appointed in this case.

       5.      The Debtor is a limited liability company, formed and existing under the laws of

the State of New York, with its principal office located at 45 Washington Ave, Spring Valley,

New York 10977. The Debtor is engaged in the real estate investment business by purchasing

single-family homes and or condominium units, renovating them and then leasing them to tenants

in exchange for rent.

       6.      On or about October 21, 2019, Wilmington, through its attorneys, Buchanan

Ingersoll and Rooney PC (the “Bank’s Attorney”), allegedly sent a letter to the Debtor notifying

the Debtor, Esther Loeffler (the Debtor’s member, “Esther”) and Yitzchok of the Debtor’s alleged

default under the note and Wilmington’s intention to accelerate the loan (the “Notice of Default”).

Neither Esther nor Yitzchok knew who the Bank’s Attorney was as they never dealt with them

before and Wilmington never gave them written or verbal notice that the Bank’s Attorney is

actually its attorney. Esther and Yitzchok have no recollection of ever receiving the Notice of

Default from the Bank’s Attorney in the first place.

       7.      In the months following the alleged Notice of Default, the Debtor became current

with its mortgage payments to the Bank. In fact, Yitzchok had numerous telephone conversations

with Wilmington’s representatives who confirmed to Yitzchok that the Debtor had indeed become

current on its mortgage payments.
                                                 5
    21-22265-shl      Doc 7      Filed 05/07/21 Entered 05/07/21 14:32:57                    Main Document
                                               Pg 6 of 13



        8.       In or around January of 2020, the Debtor again experienced cash flow problems

and again fell behind on its mortgage payments to Wilmington.

        9.       Without receiving a “new” notice of default from Wilmington1, on or about

February 11, 2020, Wilmington commenced an action captioned as Wilmington Trust, National

Association, as Trustee for the Benefit of the Holders of the Corevest American Finance 2017-1

Trust Mortgage Pass-Through Certificates v. Colonial Gate Gardens LLC, Esther Loeffler,

Yitzchok Loeffer et al., Index No. EF001138-2020, pending in the State of New York Supreme

Court, County of Orange, seeking to, among other things, foreclose on the Debtor’s Properties

(the “Foreclosure Action”).

        10.      To Yitzchok’s dismay, the Foreclosure Action was based upon the Debtor’s

alleged default from the October 2019 Notice of Default and not on the Debtor falling behind on

its payments in or around January 2020. To make matters worse, Wilmington was charging the

Debtor default rate interest from the date of the Notice of Default and not from January 2020. The

Debtor, however, has an email from Wilmington’s representative stating that the Debtor’s

mortgage payments are current. A copy of that email is annexed hereto as Exhibit “B”.

        11.      Wilmington then served the summons and complaint in the Foreclosure Action on

all of the Debtor’s tenants giving the tenants the false impression that they should not pay their

rent because the Debtor was in foreclosure. In fact, the Bank’s Attorney notified several of the

tenants to not pay their rent to the Debtor’s management agent. The issue of rent collection was

further exacerbated by the advent of the coronavirus pandemic, because of which many of the

Debtor’s tenants did not pay their rent during this time.


1
 The Debtor is not acknowledging that it received the Notice of Default that was allegedly sent in or around October
2019.
                                                        6
    21-22265-shl         Doc 7    Filed 05/07/21 Entered 05/07/21 14:32:57                    Main Document
                                                Pg 7 of 13



        12.       Ultimately, the Debtor’s Chapter 11 filing was precipitated by the wrongly

commenced Foreclosure Action, which sought default rate interest from the date of the Notice of

Default in October 2019.

        13.      The Debtor’s primary assets consist of (26) single-family houses and or

condominium units throughout Orange, Rockland and Ulster Counties in New York. A schedule

identifying the Properties is annexed hereto as Schedule “A”. The Properties are encumbered by

a blanket first mortgage held by Wilmington in the original principal amount of $4,271,000.00. A

copy of the alleged Loan Documents are annexed hereto as Exhibit “C”.

        14.      As of the Petition Date, the Debtor was allegedly indebted to Wilmington in the

total amount of approximately $4,900,000.002 consisting of unpaid principal and alleged unpaid

interest. The Debtor believes that the aggregate market value of the Properties is presently

approximately $7,515,000.00.           The Debtor’s only source of income are the rents from the

Properties and this constitutes the Cash Collateral held by Wilmington.

                                           RELIEF REQUESTED

        15.      By this Application, the Debtor requests entry of an interim order, substantially in

the form annexed hereto, authorizing:

                 (i)       the Debtor to use the Cash Collateral in accordance with the Budget, in
                           which Wilmington has an interest;

                 (ii)      the granting of adequate protection to Wilmington with respect to the use
                           of the Cash Collateral; and

                 (iii)     the scheduling of a Final Hearing to be held no earlier than fourteen (14)
                           days after the entry of the Interim Order to consider the entry of the Final
                           Order.


2
  This amount includes default rate interest, which the Debtor disputes. The Debtor does not acknowledge that it owes
this amount to Wilmington and reserves its right to challenge any and all amounts owed to Wilmington.
                                                           7
    21-22265-shl        Doc 7      Filed 05/07/21 Entered 05/07/21 14:32:57                      Main Document
                                                 Pg 8 of 13



         16.      The Debtor submits that absent authorization to use Cash Collateral to allow this

Debtor to continue its post-petition operation, the Debtor, its estate, and its creditors shall suffer

immediate and irreparable harm.

                                             BASIS FOR RELIEF

         17.      Section 363 of the Bankruptcy Code governs the Debtor’s use of property of the

estate.3 Section 363(c)(1) of the Bankruptcy Code provides that: If the business of the debtor is

authorized to be operated under section 1108 of this title and unless the court orders otherwise,

the trustee may enter into transactions, including the sale or lease of property of the estate, in the

ordinary course of business, without notice or a hearing, and may use property of the estate in the

ordinary course of business without notice or a hearing. 11 U.S.C. § 363(c)(1).

         18.      Section 363(c)(2) of the Bankruptcy Code, however, provides an exception with

respect to “cash collateral” to the general grant of authority to use property of the estate in the

ordinary course as set forth in section 363 of the Bankruptcy Code. Specifically, a trustee or

debtor in possession may not use, sell, or lease “cash collateral” under subsection (c)(1) unless:

                  (A)      each entity that has an interest in such collateral consents; or
                  (B)      the court, after notice and a hearing, authorizes such use, sale, or lease in
                           accordance with the provisions of this section.

11 U.S.C. § 363(c)(2).

         19.      Accordingly, pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor may

not use cash collateral without the consent of the secured party or approval from the Court, except

that in a Single Asset Real Estate Case pursuant to 11 U.S.C §362(d)(3)(B)(i) the Debtor may use

cash collateral to pay adequate protection to the Secured Party from that collateral and to maintain

3
 Pursuant to section 1107 of the Bankruptcy Code, a debtor-in-possession has all of the rights and powers of a trustee
with respect to property of the estate, including the right to use property of the estate in compliance with section 363
of the Bankruptcy Code. See 11 U.S.C. § 1107(a).
                                                             8
    21-22265-shl      Doc 7      Filed 05/07/21 Entered 05/07/21 14:32:57                   Main Document
                                               Pg 9 of 13



the Property. The Debtor submits that, under the circumstances here, including the Debtor’s need

to use Cash Collateral and the adequate protection afforded to Wilmington, its request to use Cash

Collateral should be granted.

                        DEBTOR’S NEED TO USE CASH COLLATERAL

        20.      The Debtor has significant and immediate cash needs to continue paying its

ongoing obligations as a debtor-in-possession and propose a plan of reorganization and emerge

from bankruptcy. Reorganization under Chapter 11 is critical to preserving the Debtor’s value as

a going concern. As shown in the Budget, the Debtor anticipates that the expenses of the Debtor

for the next ninety (90) days shall total approximately $85,825.22, exclusive of payments to

Wilmington. The Debtor expects receipts to total approximately $414,000.00. In addition, the

Debtor has collected, through a management company, and still has on hand, approximately

$130,000.00 to be used towards the operation of the Properties.

        21.      The Debtor’s immediate need for the use of cash collateral is based upon the

Debtor’s need to meet its real estate tax obligations, insurance obligations, utility obligations4,

maintenance expenses, management expenses5 and other operating expenses. By meeting these

post-petition, administrative expenses, the Debtor shall protect the assets of its creditors and

preserve the value of its business as a going concern.

                              PROPOSED ADEQUATE PROTECTION

        22.      To the extent that Wilmington’s interest in the Cash Collateral constitutes a valid

and perfected security interest and lien as of the Petition Date, it is entitled, pursuant to sections


4
  The budget provides for a security deposit of $500.00 in the first week of June pursuant to 11 U.S.C. § 366. The
appropriate motion under that section will be filed shortly.
5
  The budget provides for payments to Bushville North Group LLC (“Bushville”), the debtor’s proposed real estate
management company. The appropriate motion to retain Bushville will be filed shortly and the Debtor will not make
any payments to Bushville without an appropriate order from this Court.
                                                             9
  21-22265-shl     Doc 7     Filed 05/07/21 Entered 05/07/21 14:32:57            Main Document
                                          Pg 10 of 13



361 and 363(e) of the Bankruptcy Code, to adequate protection of its interests in the Cash

Collateral. Section 363(e) of the Bankruptcy Code provides that on request of an entity that has

an interest in property used or proposed to be used by the debtor, the Court shall prohibit or

condition such use as is necessary to provide “adequate protection” of that interest.

       23.     What constitutes “adequate protection” is a “fact-specific inquiry”. See, In re

Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996). The purpose of adequate protection is to

prevent the diminution in the value of the secured creditor’s interest in their collateral during the

reorganization process. See, In re WorldCom. Inc., 304 B.R. 611, 618-19 (Bankr. S.D.N.Y. 2004)

(“The legislative history for section 361 of the Bankruptcy Code, which sets forth adequate

protection may be provided under section 363, makes clear that the purpose is to insure that the

secured creditor receives value for which the creditor bargained for prior to the debtor’s

bankruptcy.”): In re Gallegos Research Group Corp., 193 B.R. 577, 584 (Bankr. D. Colo. 1995)

(citing United Savings Ass’n of Texas v. Timbers of Inwood Forest Assoc. Ltd., 484 U.S. 365

(1988)) (“[T]o determine whether an entity is entitled to adequate protection and the type and

amount of adequate protection required, a court must determine the value of the collateral; the

creditor’s interest in the collateral and the extent to which that value will decrease during the

course of the bankruptcy case”); In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y.

1986) (focus is on protection of the secured creditor from diminution in value of its collateral

during reorganization process). However, “[a]dequate protection, not absolute protection, is the

statutory standard.” In re Beker Indus., 58 B.R. at 736.

       24.     The Debtor proposes, subject to this Court’s approval, to provide Wilmington with

the following adequate protection:


                                                 10
  21-22265-shl         Doc 7   Filed 05/07/21 Entered 05/07/21 14:32:57             Main Document
                                            Pg 11 of 13



                  i.     Replacement Liens on the Post-petition Collateral to the same
                         extent and validity as its pre-petition liens; provided, however, that
                         the Post-petition Collateral shall not include any recoveries under
                         Chapter 5 of the Bankruptcy Code and are further subject to the
                         Carve Out described on page 2 herein;

                 ii.     Adequate protection payments to Wilmington in monthly
                         payments that are equal to the monthly payments required by the
                         Debtor under the loan agreement which requires interest-only
                         payments at the non-default contract rate, which is the same
                         standard required pursuant to 11 U.S.C. § 363(d)(4). However,
                         Wilmington is an over secured creditor and is also adequately
                         protected by the equity cushion in the Properties;

                iii.     Carve Out: The Adequate Protection Liens shall be subject to the
                         following Carve Out: (i) payments of those fees due to the Office
                         of the United States Trustee pursuant to 28 U.S.C. § 1930; (ii) the
                         payment of allowed professional fees and disbursements incurred
                         by the Debtor’s professionals retained by an Order of the
                         Bankruptcy Court, and any statutory committee appointed in this
                         case pursuant to fee orders or any Monthly Compensation Order,
                         and in the event of a default that results in the termination of the
                         Debtor’s authorization to use cash collateral, unpaid Professional
                         Fees and Disbursements incurred prior to delivery of a carve out
                         trigger notice in accordance with the Budget not to exceed the sum
                         of $50,000.00; (iii) any recoveries in favor of the estate pursuant to
                         chapter 5 of the Bankruptcy Code; and (iv) any amounts allowed
                         by the Court as fees and expenses of a trustee appointed under
                         section 726(b) of the Bankruptcy Code in an amount not to exceed
                         $7,500.00.

       25.    The Debtor shall undertake to keep the Collateral fully insured against all loss,

peril and hazard and make Wilmington the additional insured in any such insurance policy

maintained by the Debtor as to the Collateral. The Debtor shall timely pay any and all undisputed

post-petition taxes, assessments and governmental charges with respect to the Collateral as

provided for under the Loan Documents. The Debtor has provided Wilmington with proof of

insurance, and will give proof of any reasonable requested changes within five (5) business days

of written demand and will give Wilmington reasonable access to its records in this regard.

                                                   11
  21-22265-shl       Doc 7     Filed 05/07/21 Entered 05/07/21 14:32:57          Main Document
                                            Pg 12 of 13



       26.       The Debtor shall provide Wilmington, upon ten (10) business day’s written notice,

at any time during the Debtor’s normal business hours, the right to inspect, audit, examine, check,

make copies of or extract from the books and records of the Debtor, and monitor the Collateral,

and the Debtor shall make all of the same reasonably available to Wilmington and its

representatives, for such purposes.

       27.       The Debtor shall provide Wilmington with the right to inspect the location and the

Debtor’s books and records upon reasonable request and shall further provide Wilmington with

all of the Debtor’s operating reports on a timely basis.

                                          THE BUDGET

       28.       The Debtor has prepared and provided an initial three-month Budget (which is

annexed to the Interim Order). The initial Budget has been thoroughly reviewed by the Debtor

and its management and sets forth the periods covered thereby, among other things, the Debtor’s

projected monthly disbursements for each month commencing with the month starting on the

Petition Date.

                                              NOTICE

       29.       Notice of the Application shall be given to: (i) the Office of the United States

Trustee; (ii) the Debtor’s 20 largest unsecured creditors; (iii) Wilmington; and (iv) any party

having filed a notice of appearance in the case.



                             [Remainder of Page Intentionally Left Blank]




                                                   12
  21-22265-shl      Doc 7    Filed 05/07/21 Entered 05/07/21 14:32:57            Main Document
                                          Pg 13 of 13



                                     NO PRIOR REQUEST

          30.   The Debtor has not previously sought the relief sought herein before this

Motion.

          WHEREFORE, the Debtor respectfully requests that this Court enter (i) the proposed

Interim Order; (ii) an Order scheduling the Final Hearing; and (iii) such other, further and

different relief that this Court deems just, proper and equitable under the facts and circumstances

herein.

Dated: May 7, 2021                                    Respectfully submitted,
       Huntington, New York
                                                      Law Offices of Avrum J. Rosen, PLLC
                                                      Proposed Attorneys for Debtor
                                                      and Debtor in Possession

                                              By:     /s/ Avrum J. Rosen
                                                      Avrum J. Rosen, Esq.
                                                      Alex E. Tsionis, Esq.
                                                      38 New Street
                                                      Huntington, NY 11743
                                                      (631) 423-8527
                                                      arosen@ajrlawny.com
                                                      atsionis@ajrlawny.com




                                                 13
